Citation Nr: 0722566	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-25 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether the marriage by ceremony between the veteran and 
the appellant meets the time requirements for the purpose of 
eligibility for Department of Veterans Affairs (VA), death 
pension benefits. 

2.  Whether the relationship between the appellant and the 
veteran prior to their marriage by ceremony can be recognized 
as a valid common law marriage for purposes of eligibility 
for VA death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  He died in October 2005.  The appellant is 
the surviving spouse of the veteran.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision by the 
Department of Veterans Affairs (VA) Salt Lake City, Utah, 
Regional Office (RO).  The RO determined that the marriage by 
ceremony between the appellant and the veteran did not, in 
and of itself, meet the time requirement for eligibility for 
death pension benefits.  The appellant perfected an appeal of 
that decision, and the case is ready for appellate review.  

As to the issue of whether the relationship between the 
appellant and the veteran prior to their marriage by ceremony 
can be recognized as a valid common law marriage for purposes 
of eligibility for VA death pension benefits, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  The appellant and veteran were married by ceremony on May 
[redacted], 2005. 

2.  The veteran died on October [redacted], 2005, less than one year 
following his marriage by ceremony to the appellant.


CONCLUSION OF LAW

The marriage by ceremony between the veteran and the 
appellant does not meet the time requirements for the purpose 
of eligibility for Department of Veterans Affairs (VA), death 
pension benefits.  38 U.S.C.A. §§ 101(3), 1541, 5107 (West 
2002); 38 C.F.R. §§ 3.50, 3.52, 3.54 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the widow of the veteran, seeks eligibility 
for VA death pension benefits.  She states that she should 
qualify for such benefits based solely upon her marriage by 
ceremony to the veteran, or in the alternative she should be 
recognized as his common law wife based upon their extended 7 
year relationship prior to that marriage by ceremony.  

For the purpose of administering veterans' benefits, the term 
"surviving spouse" of a veteran means a person of the 
opposite sex who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran, 
and after September 19, 1962, lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002 
& Supp. 2005);  38 C.F.R. § 3.50 (2006).

Death pension may be paid to a surviving spouse who was 
married to the veteran:  (1) One year prior to the veteran's 
death, or (2) For any period of time if a child was born of 
the marriage, or was born to them before the marriage, or (3) 
For Korean War veterans, if the marriage occurred before 
February 1, 1965.  38 C.F.R. § 3.54(a) (2006).

In the present case, it is not disputed that the appellant 
married the veteran on May [redacted], 2005, less than six months 
before his death on October [redacted], 2005.  No evidence has been 
presented to show, nor has it ever been contended, that the 
appellant and the veteran ever had a child together.  

In addition, the veteran and the appellant were not married 
before February 1, 1965.  Thus, although she is the veteran's 
legal widow, the appellant does not qualify to receive death 
pension benefits as the veteran's surviving spouse based upon 
her marriage by ceremony to the veteran less than one year 
before he died.

As this discussion illustrates, the law and regulations 
concerning VA death pension benefits are very specific as to 
the eligibility requirements for such benefits.  The Board 
appreciates the appellant's firm belief that she should be 
entitled to the benefits based on the fact that she was the 
sole caretaker of the veteran for many years before his 
death; unfortunately, the Board has no authority to act 
outside the constraints of the statutory and regulatory 
criteria.

After a thorough review of all the evidence under the 
pertinent law and regulations, the Board can only conclude 
that there is no provision that could possibly permit a grant 
of these benefits on the facts of this case as they relate to 
the issue of whether the appellant's marriage by ceremony to 
the veteran, in and of itself, could have entitled her to VA 
death pension benefits.  

In summary, the marriage by ceremony between the veteran and 
the appellant was for less than one year prior to his death.  
The United States Court of Appeals for Veterans Claims (CAVC) 
has held that in a case where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v .Brown, 6 Vet. App. 426 (1994).

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to this claim because the appeal 
turns on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

There remains the possibility that the appellant's 
relationship to the veteran prior to May [redacted], 2005 could be 
deemed to have been a marriage at common law for VA death 
benefits purposes, and if so, any period of marital time that 
could be established under a common law marriage could 
augment the marriage by ceremony period so as to render the 
appellant eligible for VA death benefits, including death 
pension.  

However, the legal and evidentiary requirements to establish 
this status have not been fully explained to the appellant, 
nor has the issue been adjudicated by the RO; it is therefore 
incumbent upon the Board to remand that issue for such 
purposes.  


ORDER

The marriage by ceremony between the veteran and the 
appellant does not, in and of itself, meet the time 
requirements for purposes of eligibility for VA death pension 
benefits.


REMAND

As found above, the appellant is not entitled to VA death 
pension benefits based upon her marriage by ceremony to the 
veteran.  If the appellant is to be successful in her claim, 
it must be determined that her relationship with the veteran 
prior to their marriage by ceremony can be recognized as a 
valid common law marriage for the duration of time required 
to establish eligibility for VA death pension benefits.  

It is the opinion of the Board that additional evidentiary 
development is necessary prior to further disposition of this 
issue.

In denying the appellant's claim, it was determined by the RO 
that the appellant and the veteran had not been married for 
the requisite time period for VA death pension benefits 
purposes.  The decision, however, did not determine whether 
the appellant and the veteran had established a valid common-
law marriage prior to their marriage by ceremony in May 2005, 
nor did it specify the legal requirement governing common law 
marriages in Utah, the state in which the appellant and 
veteran resided for the years prior to his death.  

In Utah, for a common-law marriage to be legal and valid, "a 
court or administrative order must establish that it arises 
out of a contract between a man and a woman" who: (1) "are of 
legal age and capable of giving consent"; (2) "are legally 
capable of entering a solemnized marriage under the 
provisions of Title 30, Chap. 1 of the Utah Code; (3) "have 
cohabited"; (4) "mutually assume marital rights, duties, and 
obligations"; and (5) "who hold themselves out as and have 
acquired a uniform and general reputation as husband and 
wife" (See Utah Code Ann. 30-1-4.5 (2004).  

The appellant is entitled to notice of the relevant laws and 
provisions relating to common law marriages of the state of 
Utah.  On remand, the VBA AMC must identify the applicable 
laws and requirements governing common law marriages, must 
provide the appellant with notice of those laws and 
requirements, and must describe what evidence would be 
required in connection with her claim.  

To ensure full compliance with all obligations to assist the 
appellant and with all due process requirements, the case is 
REMANDED to the VBA AMC for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, codified at 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the relevant laws and 
provisions relating to common law 
marriages of the state of Utah, and the 
evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of her notification must be 
incorporated into the claims file.

The letter should specifically identify 
the type of evidence needed to 
substantiate her claim, namely, evidence 
that would support the finding that she 
and the veteran were married at common law 
prior to their marriage by ceremony in May 
2005, and that their marriage at common 
law was for a duration that would provide 
her eligibility for VA death pension 
benefits.  

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of whether the 
relationship between the appellant and 
the veteran prior to their marriage by 
ceremony can be recognized as a valid 
common law marriage for purposes of 
eligibility for VA death pension 
benefits.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until she is notified by the VBA AMC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


